Cook, J.,
dissenting. I would impose the sanction of indefinite suspension based on the recommendation of the relator.
As the board reported, “there is a pattern here of a total lapse of professional conduct. In each instance, there is an abdication of responsibility, and in each instance according to the Respondent, the fault always lay with someone or something else. The Panel, after a thorough review * * *, found reference after reference of carefully worded statements made by the Respondent confessing and/or avoiding his responsibility. The Panel was impressed with the elocution, but not impressed with the substance. * * * The Respondent’s statements in mitigation are at best lame excuses rather than valid reasons.”
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.